Citation Nr: 1205637	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for a penile disability, diagnosed as a congenital chordee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from July 1991 to May 1992 and from May 1996 to February 2005.
This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision. 

In this case, the Veteran was initially service connected for a penile deformity, which was thought to be Peyronie's disease.  It was subsequently clarified at a May 2011 VA examination that the Veteran did not actually have Peyronie's disease, as was previously thought, but rather his penile deformity was the result of a congenital chordee.  Regardless, the Veteran's penile disability, however diagnosed,  is rated based on its symptomatology, not on its diagnosis.  Thus, it is ultimately immaterial whether his disability is classified as a congenital chordee or Peyronie's disease.  Nevertheless, the issue has been captioned above to take into account the most recent medical evidence.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's service connected penile disability has not caused either loss of erectile power or any voiding dysfunction. 

2.  The Veteran has not lost use of a creative organ so as to warrant special monthly compensation.



CONCLUSION OF LAW

The criteria for a compensable disability rating for a penile disability have not been met.  38 U.S.C.A. § 1114, 1155; 38 C.F.R. § 3.350, 4.115b, Diagnostic Code 7522 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In this case, the Veteran has been service connected for a penile disability and assigned a noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In order to warrant a rating of 20 percent, the only compensable rating available under this code, the Veteran's penile disability would have to be manifested by loss of erectile power.  The regulations also provide that consideration should be given to whether special monthly compensation is warranted.

In this case, there is no indication that the Veteran experiences, or has experienced during the course of his appeal, loss of erectile power.  

In May 2006, the Veteran explained that he had been referred to a urinary specialist prior to separation who advised him to take large doses of Vitamin E for months, but he found that this had not improved his condition.

The Veteran was provided with a VA examination in April 2006 at which he explained that he had not realized that he had a problem with his erections before he was married, approximately seven years earlier, as he was not sexually active prior to that time.  However, after his marriage, the Veteran learned that there was a problem with his erection as his penis would be bent about 90°.  This would cause pain with intercourse and occasional pain with urination, but it had not caused a problem with fertility as the Veteran had been able to father two children.  Over time, the penile condition had become more painful and the Veteran stated that it inhibited him from wanting to have intercourse.  Nevertheless, he denied any problems with achieving or maintaining an erection; and he similarly denied any history of urination problems or urinary incontinence.  A genital examination found the appearance and size of the Veteran's penis and testicles to be normal.  On palpation of the sides and the shaft of the penis, there were no abnormalities noted.  The examiner explained that Peyronie's disease is a rare fibrous and connective tissue disorder affecting the penis, there may possibly be surgical options or injection of chemicals to reduce the scarring that is interfering with proper erection and causing pain.  The condition is relatively rare.  In the case of this Veteran, it was noted to be causing some inhibition of sexual function, but had not interfered with fertility, providing highly probative evidence against this claim.  The examiner diagnosed the Veteran with Peyronie's disease with erectile dysfunction.

In December 2006, Dr. T.Y. wrote a letter noting that the Veteran was experiencing Peyronie's disease which could cause painful erections and make sexual intercourse painful.  It was noted to be a form of erectile dysfunction.  Dr. T.Y. stated that the Veteran's penis was significantly deformed when erect.  It was noted that his condition had been treated with Vitamin E in the past and then with Verapamil and an erectile pump.  The purpose of the treatment was to lessen the plaques which created the scar tissue that caused the deformity.

The Veteran's claim was denied as it was determined that his disability had not evidenced penile deformity together with a loss of erectile power.

In October 2007, the Veteran requested the definition of loss of erectile power, and it was explained in an April 2009 supplemental statement of the case that this meant the inability to attain or maintain an erection for sexual intercourse.

In May 2010, the Veteran underwent surgery to straighten his penis.  It was noted by the surgeon that the Veteran had experienced the penile curvature with erections since puberty, but that it had not caused any problems with erections or pain.  The Veteran did indicate that it was difficult for him to have intercourse with his spouse.  The surgery report indicated that the surgery was thought to have gone well, and the post-surgical evidence confirms that the Veteran was pleased with the results of the surgery.  

The Veteran also submitted color photos of his erect penis post-surgery, which show only a slight penile curve to the left, providing evidence against this claim.

The Veteran was provided with another VA examination in May 2011 at which the examiner noted the corrective surgery, and observed that it had gone without complication.  At a follow-up session a month later the Veteran reported having a normal straight erection with a slight bend to the left.  His penis was shortened in length, which was a known and acknowledged risk of the operation, but the Veteran stated that he was nevertheless very happy with the result.  As a result of the surgery, the Veteran had been able to obtain an erection and engage in intercourse.  The Veteran did mention that maintaining an erection had been more of a challenge, but no clarification was provided as to what this remark meant, and there was no allegation of loss of erectile power.  The Veteran was able to ejaculate in an erected state and he did not report any issues with urinating.  Moreover, neither of the Veteran's two main concerns was related to erectile power, as the Veteran was most concerned with his wife's inability to experience orgasm and the presence of persistent penile curvature that he felt had progressed since his procedure.  The Veteran denied having seen any urologist since his one post-operative follow-up.  The examiner indicated that vaginal penetration was possible, and clarified that the Veteran did not have Peyronie's disease, but rather had a congenital chordee of the penis which had been surgically corrected. 

The evidence as described above does show that the Veteran has experienced a curvature in his penis during the course of his appeal.  However, at no time has it been shown that he has lost erectile power, as the Veteran has always been able to have intercourse with his wife, even prior to the surgery.  The Veteran did undergo corrective surgery during the course of his appeal to straighten his penis, which appears to have been successful as the Veteran reported being happy with the procedure.  In fact, at his most recent VA examination, the Veteran reported that he had been "very happy" with the results of the surgery, and neither of his two main post-surgical complaints dealt with an inability to achieve an erection or difficulty having intercourse.

It is also noted that the Veteran himself has not alleged that he has experienced loss of erectile power during the course of his appeal.  This is relevant in that the Veteran specifically asked VA what "loss of erectile power" meant, and it was explained to him in a supplemental statement of the case.  Yet, the Veteran did not follow-up with any allegation of loss of erectile power.  If the Veteran did in fact experience loss of erectile power, one would logically expect that he would have made VA aware of it.

In light of the absence of any indication of loss of erectile power during the course of his appeal as a result of his penile disability, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating under Diagnostic Code 7522.  See 38 C.F.R. § 4.31.  The benefit sought on appeal is accordingly denied. 

It is noted that during the course of the Veteran's appeal, it has not been alleged that he has lost the use of a creative organ, such that special monthly compensation would be warranted.  38 C.F.R. § 3.350.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's penile deformity that would render the schedular criteria inadequate.  The diagnostic criteria provide for a compensable rating, but the Veteran's symptoms are simply not of sufficient severity as to warrant a compensable rating.  Moreover, even if it were found that the schedular rating criteria did not adequately describe the Veteran's penile disability, the fact remains that the Veteran's disability would not be found meet the "governing norms" of an extraschedular rating, as it has not required any hospitalizations and has not caused any interference with employment (per the May 2011 VA examination).  Accordingly, an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a penile disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  Moreover, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA outpatient treatment and surgical records have been obtained, and the Veteran submitted statements on his behalf.  Private treatment records and medical statements have also been received.  The Veteran was also offered the opportunity to testify at a hearing before the Board and he was provided with several VA examinations (the reports of which have been associated with the claims file).  

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
  
ORDER

A compensable evaluation for a penile disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


